t c summary opinion united_states tax_court laurence l grabowski petitioner v commissioner of internal revenue respondent docket no 13861-05s filed date laura perrin specially recognized for petitioner steven w labounty for respondent foley judge this case was heard pursuant to section of the internal_revenue_code pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issues for decision are unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue whether petitioner is entitled to certain deductions and is liable for the sec_6662 accuracy-related_penalty relating to background during petitioner and his brother patrick grabowski operated several businesses including a property management company a trailer park and two motels collectively the businesses petitioner was responsible for the onsite management of the businesses while patrick paid the expenses and maintained the books_and_records petitioner on his federal_income_tax return reported losses relating to the businesses on date respondent issued petitioner a notice_of_deficiency relating to respondent determined that petitioner did not substantiate the losses relating to the businesses and was liable for the sec_6662 accuracy-related_penalty on date petitioner while residing in lake ozark missouri filed his petition with the court discussion petitioner contends that the losses relating to the motels and trailer park are deductible pursuant to sec_162 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business petitioner must maintain sufficient records to substantiate the amounts of the deductions sec_6001 sec_1_6001-1 income_tax regs petitioner did not produce evidence to substantiate the losses claimed accordingly we sustain respondent’s determinations sec_6662 imposes a penalty equal to percent of the amount of any underpayment attributable to various factors including negligence or a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the law or maintain adequate books_and_records sec_6662 sec_1 b income_tax regs an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 and ii respondent bears the burden of production relating to the penalty sec_7491 respondent established that petitioner erroneously reported income resulting in a dollar_figure understatement_of_tax relating to sec_6664 however provides that no penalty shall be imposed if a taxpayer demonstrates that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances see sec_1_6664-4 income_tax regs sec_7491 is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 petitioner contends that he was unable to substantiate the losses because patrick refused to provide the businesses’ records on date the superior court of california county of orange issued an order requiring patrick to provide petitioner with the business records patrick did not comply with the california court’s order on date patrick evaded service of a subpoena for the records and did not provide petitioner with access to such records petitioner has earnestly and diligently attempted to obtain the requisite documentation thus he has demonstrated reasonable_cause for his failure to substantiate the losses and has acted in good_faith accordingly petitioner is not liable for the sec_6662 accuracy-related_penalty contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent as to the deficiency decision will be entered for petitioner as to the accuracy-related_penalty
